Following a verdict for the plaintiff in this motor vehicle tort action for personal injuries, the judge, subject to the plaintiff’s exception, denied the plaintiff’s motion for a new trial based on an averment that the damages were inadequate. The plaintiff argues that the inadequacy was due to the judge’s error in admitting in evidence as an exhibit, a repair bill in the sum of $86. The bill had been paid by a third person, not a party, who owned the vehicle in which the plaintiff was seated at the time of the accident. The bill was admitted over objection while the plaintiff was under cross-examination. It was admitted solely “to show the parts of the car that were damaged.” Although no proper foundation was laid for the admission of the bill in evidence, the error does not as matter of law require a new trial. G. L. c. 231, § 132. The bill remotely affected the issue of personal injuries. The plaintiff points to no request which, with the bill in evidence, he made and which the judge declined to give on the issue of damages, nor to any error or inadequacy in the instructions given on that issue. The plaintiff’s evidence of personal injury, although uncontradicted, did not require acceptance by the jury. Moran v. Pieroni, Inc. 326 Mass. 516.

Exceptions overruled.